DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/17/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, 14, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Noilhan (US 6,844,050) in view of Luciani (WO 2016/038636), Stoll (US 5,232,149) and Christian et al. (US 2,761,804).

Luciani, which is drawn to a packaging, discloses a sheet having a thickness in the range of 0.1-2.0 mm (pg. 3, ll. 16-23). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use thickness of Luciani on the packaging of Noilhan in order to facilitating cutting of the sheet while still having a sturdy package. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a thickness as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Stoll, which is also drawn to a package, discloses at least one fold line perpendicular to grains of a sheet. See col. 5, ll. 29-33, Abstract, and Fig. 4. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the fold line of Noilhan be perpendicular, as disclosed by Stoll, to the grains of the 
Finally as to claim 9, Christian, which is drawn to a package, disclose two opposite ends of the plywood sheet being joinable together to provide a continuous plywood sleeve. See Figs. 1-2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have two opposite ends of Noilhan join in order to form a package. Moreover, it would have been an obvious matter of design choice to join ends to make a package, since Applicant has not disclosed that such a package solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with what is disclosed by Noilhan.
Regarding claim 10, the at least one fold line is obtained by cutting through only the outermost ply of wood veneer of the plywood sheet. See Fig. 5. 
Regarding claim 12, the plywood sheet comprises 2-5 plies of wood veneer. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use 2-5 plies of wood veneer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 14 and 19, Noilhan, as modified above, sufficiently discloses the claimed invention including the at least one fold line (35) being obta4 of 13ined by cutting through at least the outermost ply which is the ply that remains as an outer surface of the continuous plywood sleeve (Fig. 5). See Above. It should also be noted that even See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 20, the plywood sheet comprises at least one design created by printing, embossing, debossing, hot foiling or combinations thereof. See col. 4, ll. 57-65.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noilhan, Luciani, Stoll, and Christian as applied above in further view of Smith (US 2,026,194).
Regarding claim 11, Noilhan discloses using and adhesive (glue), but does not disclose the adhesive as claimed. Smith, which is combining layers, discloses using a fiber reinforced adhesive between plies, such as adhesive containing pulp and textile fibers or fibers selected from hemp fibers, flax fibers, cotton fibers and cellulosic fibers, or combinations thereof, such as wherein the plywood contains an adhesive layer and a fiber reinforced adhesive layer between two plies. See col. 1, ll. 32-39. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an adhesive, as disclosed by Smith, on the sleeve of Noilhan in order to securely attach the plies together. 
Regarding claim 17, Noilhan discloses combining layers with an adhesive (col. 4, ll. 20-21) wherein an adhesive is not cut (Fig. 5).  

Response to Arguments
Applicant’s arguments, filed 10/27/2020, have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734